Citation Nr: 0429422	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased disability evaluation for an 
anxiety disorder, currently evaluated as 30 percent 
disabling.

2.	Entitlement to an increased disability evaluation for 
arthritis of the right ankle, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1945 to May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, and Jackson, Mississippi, Regional 
Offices.  In the May 2002 rating decision, the St. 
Petersburg, Florida, RO increased the disability rating for 
arthritis of the right ankle from 10 to 20 percent disabling.  
In the September 2002 rating decision, the Jackson, 
Mississippi, RO increased the disability rating for anxiety 
disorder from 10 to 30 percent disabling.  The veteran has 
been represented by Disabled American Veterans throughout 
this appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in September 2004.  By letter dated in 
October 2004, the Board ruled favorably on the motion to 
advance this case on the docket.  See 38 C.F.R. § 20.900 (c) 
(2004).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2. The veteran's anxiety disorder is productive of 
occupational and social impairment, with deficiencies in 
work, judgment, thinking, and mood, due to such symptoms as 
impaired impulse control, difficulty adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.

3. The veteran's service-connected right ankle disability is 
evaluated as 20 percent disabling; it is not shown to be 
productive of complete bony fixation.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for an anxiety 
disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 
4.7, 4.130, Diagnostic Code 9413 (2004).

2. The criteria for a rating in excess of 20 percent for 
service-connected right ankle disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.59, 4.71a, Diagnostic 
Codes 5270 and 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 202); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004).

I. Anxiety Disorder

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (2004).

The veteran is currently assigned a 30 percent disability 
rating for an anxiety disorder.  

Under the General Rating Formula for Psychoneurotic 
Disorders, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought process or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The criteria to determine the correct score on the Global 
Assessment of Functioning (GAF) scale are found in the 
Diagnostic and Statistical Manual of Mental Disorders of the 
American Psychiatric Association (DSM-IV).  A score between 
41 to 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score between 51 and 60 contemplates moderate symptoms which 
result in moderate impairment in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). The GAF score is probative evidence for VA 
rating purposes, because it indicates a person's ability to 
function in the areas of concern in rating disabilities for 
VA purposes. Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Evidence includes VA psychiatric examinations and the 
veteran's testimony.  Upon VA psychiatric examination in 
August 2002, the veteran related that he has frequent severe 
psychiatric symptoms that occur daily.  He stated that he is 
a loner but has a good relationship with his immediate family 
members.  He denied racing thoughts, panic attacks, 
hallucinations, delusions, or suicidal or homicidal 
ideations.  On examination, the veteran was alert and 
cooperative; had good grooming and hygiene; normal speech; 
and hyperthymic mood.  The veteran exhibited congruent 
affect.  There was no evidence of looseness of association in 
this thought processing.  He had the ability to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was oriented in person, place, time, and objects.  
The veteran was reported to have a Global Assessment of 
Functioning (GAF) score of 55, which indicates that the 
veteran is moderately impaired in social or occupational 
functioning.

In the April 2003 hearing, the veteran testified that he 
sleeps between two to three hours; has effective 
relationships with his wife, his children, and his neighbors; 
exhibits road rage; cannot tolerate standing in line; avoids 
crowded areas; and cannot control his anger (i.e., struck a 
doctor).

In the report of the May 2003 VA psychiatric examination, the 
veteran related that he does not sleep at night, lacks anger 
management (i.e., gets easily agitated, exhibits road rage, 
recently struck a doctor), and avoids people and social 
gatherings.  He denied suicidal or homicidal ideation.  The 
veteran reported that he had been married for 54 years.  On 
examination, the veteran was cooperative, casually groomed 
and dressed.  There was no evidence of impairment in his 
thought process, delusions, or hallucinations.  He appeared 
to maintain his personal hygiene.  He was oriented to time, 
place, and person.  He denied significant memory impairment; 
obsessive or ritualistic behavior was not described.  There 
was evidence of panic attacks.  The veteran evinced pressured 
speech.  The examiner assessed that his impaired impulse 
control was very serious and significant.  A GAF score of 45 
was reported.  The examiner concluded that the veteran's 
service-connected anxiety disorder had worsened and that the 
disability was substantially impairing his social adjustment 
and activities he might otherwise expect to have as a retired 
person.

Reviewing the record, including the veteran's assertions on 
appeal, the Board finds that the disability picture 
approximates the criteria required for a 70 percent rating.  
The evidence shows that the veteran exhibits the following 
symptoms that meet the criteria for a 70 percent evaluation: 
panic attacks, impaired impulse control (e.g., agitation, 
anger, impatience, lack of control of his symptoms, striking 
a doctor), difficulty in adapting to stressful circumstances 
(e.g., tendency to avoid war demonstrations and crowded 
areas) and inability to establish relationships (e.g., 
preference for being alone due to fear that he cannot control 
his anger).  The veteran was noted to have significant and 
serious impaired impulse control.  Furthermore, in the most 
recent psychiatric examination, the veteran exhibited a GAF 
score of 45, which contemplates serious impairment in social 
and occupational functioning.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (while the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the Court has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  Additionally, VA examiner assessed that the 
veteran's anxiety disorder had worsened and that he was 
substantially impaired in his social adjustment and the 
activities he might otherwise expect to have as a retired 
person.  

The Board acknowledges that the veteran does not manifest all 
of the symptoms outlined in the criteria and does not fully 
meet the criteria for a 70 percent rating.  However, based on 
the foregoing and after resolving reasonable doubt in favor 
of the veteran, the Board finds that the overall disability 
picture shows that the veteran has occupational and social 
impairment deficient in areas such as work, judgment, 
thinking, and mood.  Accordingly, the Board finds that the 
veteran's anxiety disorder is manifested by symptomatology 
that more approximates the criteria for an evaluation of 70 
percent under DC 9413.  See 38 C.F.R. § 4.7.

In reaching this decision, the Board has also reviewed the 
criteria for a 100 percent evaluation.  Based on the record, 
the Board finds that the veteran does not meet such rating.  
The record is clear that the veteran does not manifest total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Instead, the records shows that the 
veteran has good family relations, does not exhibit delusions 
or hallucinations, has the ability to perform activities of 
daily living (i.e., appropriate hygiene and grooming), is 
oriented to time and place, remembers his name, the names of 
his relatives and his past occupations.  Accordingly, the 
Board finds that the evidence does not support the assignment 
of a 100 percent rating for the veteran's anxiety disorder.

II. Arthritis of the Right Ankle

In May 2002, the RO increased the disability rating for the 
veteran's service-connected right ankle arthritis from 10 to 
20 percent.  The veteran, however, argues that a higher 
evaluation is warranted for his right ankle arthritis.  He 
argues that he has symptoms that include pain and limited 
mobility (see April 2003 hearing testimony).  He asserts that 
he must use a cane, a brace, or crutches (see April 2003 
hearing testimony).  He explains that the cannot play golf, 
go bowling, work with boy scouts, or hike as a result of his 
right ankle disability (see August 2003 statement).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the maximum 
rating allowed for limited motion of the ankle is 20 percent.  
Generally, where the veteran is already in receipt of the 
maximum rating for limitation of motion under the applicable 
code governing limitation of motion of the joint, no higher 
rating is warranted based on Deluca factors.  Johnson v. 
Brown, 10 Vet. App. 80 (1997); cf. VAOPGCPREC 36-97.  

Accordingly, the Board has considered the possibility of a 
rating in excess of 20 percent under other potentially 
applicable diagnostic codes.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, DC 5270, a 30 
percent rating is warranted if there is ankylosis (or bony 
fixation) of the ankle in plantar flexion in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  

Evidence to support the veteran's claim includes VA treatment 
records, orthopedic examinations, and veteran's testimony.  
Treatment records dated in October 2001 December 2001, August 
2002, and January 2003 show complaints of pain in the right 
ankle and diagnoses of osteoarthritis of the right ankle.

The report of VA joint examination dated in March 2002 shows 
complaints of pain in the right ankle to the point where he 
has to rest and prop his foot up, inability to ambulate on 
uneven ground or long-term standing, evidence of the use of 
double upright brace.  On examination, the veteran exhibited 
0 degrees of dorsiflexion and 30 degrees of plantarflexion, 
did not evince obvious varus or valgus angulation, showed 
some residual swelling around his ankle, and showed 
tenderness along the tibiotalar articulation.  He showed very 
decreased inversion and eversion on the right as compared to 
the left.  An impression of right ankle arthritis was 
advanced.  

The report of the January 2003 VA joint examination shows 
complaints of chronic pain, especially when he bears his 
weight on the right ankle, and enlargement of the ankle.  The 
examiner noted the veteran's use of crutches and presence of 
a right ankle foot orthosis.  On examination, the veteran 
walked somewhat slowly and cautiously with a limp on the 
right.  The veteran exhibited neutral dorsiflexion and 
plantarflexion of 20 degrees on his right ankle.  Guarding of 
the right ankle was present.  There was tenderness to 
palpation somewhat generalized over the ankle and was only 
able to do a partial squat with complaints of pain.  
Diagnosis of traumatic arthritis of the right ankle was 
advanced.  The examiner assessed that there was pain on 
motion but could not quantify the limited motion.

The report of the May 2003 VA joint examination shows 
complaints of pain.  The examiner observed that the veteran 
was ambulating, was partially bearing his weight with a pair 
of crutches, and was wearing his double upright brace.  
Medications included Celebrex and Propoxyphene for pain due 
to arthritis of the ankle.  On examination, he had the 
ability to ambulate without the crutches and bear full weight 
on his right ankle.  He also had the ability to walk across 
the room without his shoes or brace.  The examiner opined 
that the veteran was somewhat of a symptom magnifier from 
his/her general observations.  He exhibited plantarflexion 
from 0 to 30 degrees.  There was evidence of tenderness in 
his right ankle joint.  He manifested 5/5 plantar flexion, 
dorsiflexion, inversion, and eversion strength.  The examiner 
reported that the brace allows motion at the ankles.  The x-
ray showed good maintenance of joint space.  Diagnosis of 
post-traumatic arthritis of the right ankle was advanced.  
The examiner assessed that the veteran had minimal pain with 
range of motion.

Based on the evidence, a 30 percent rating is not warranted 
under DC 5270, as the evidence does not show that there is 
ankylosis of the right ankle.  No examiner reported 
ankylosis, or bony fixation, in his right ankle.  The record 
clearly shows that the veteran exhibits limited range of 
motion in his right ankle.  For instance, the record shows 
that the veteran has the ability to dorsiflex and plantarflex 
his right ankle.  Moreover, in the most recent examination, 
the veteran manifested 5/5 strength in his plantarflexion, 
dorsiflexion, inversion and eversion.  See Francisco v. Brown 
(where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability).  Inasmuch as there is no evidence of 
ankylosis on his right ankle, the Board finds that an 
evaluation higher than 20 percent is not warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2004), which 
requires VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this case, the veteran 
has complained of pain of his right ankle on numerous 
occasions.  Examiners have noted that the veteran exhibited 
limitation of motion as a result of his pain and that it was 
conceivable that he would exhibit further limitation of 
motion due to extended use of his right ankle.  However, no 
examiner has concluded that the pain, weakened movement, or 
excess fatigability of his right ankle would limit his range 
of motion to the level of ankylosis, or bony fixation.  In 
fact, in the most recent examination, the examiner noted that 
the veteran exhibited minimal pain with his range of motion 
and 5/5 plantarflexion and dorsiflexion strength.  Therefore, 
based on the foregoing, the Board finds that the veteran's 
pain, weakened movement, and excess fatigability do not arise 
to the level of ankylosis in his right ankle.  Accordingly, 
the Board finds that a 30 percent rating is not warranted 
under DC 5270.  

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

Through the rating decisions, the March 2002 and June 2002 
VCAA letters, the statement of the case, and the supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an increased 
rating, the evidence VA will seek to provide, and the 
evidence the claimant is expected to provide.  For instance, 
in the letters, the veteran was informed that in order to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
disability had worsened.  He was given a list of what 
additional information or evidence was needed from him, and 
was told that VA would request his cited documents provided 
he gave it his release to do so.  Relevant medical records 
have been obtained and lists of that evidence were provided 
to the veteran in the statement of the case and supplemental 
statement of the case.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the March and June 
2002 VCAA letters provided the veteran with the information 
and evidence needed to substantiate the claim, and that 
letter, along with the June 2003 supplemental statement of 
the case provided the veteran with the information indicating 
which party is responsible for obtaining which portion of 
such information and informed him of the opportunity to 
provide any evidence in his possession that pertains to the 
claims.  In August 2003, the veteran provided more 
information regarding his appeal, corresponding to the June 
2003 supplemental statement of the case (SSOC).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
correspondence.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records and by providing VA compensation examinations.  The 
Board concludes, therefore, that a decision on the merits at 
this time with respect to the issues an increased rating for 
an anxiety disorder and arthritis of the right ankle does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  




ORDER

An 70 percent evaluation for the veteran's service-connected 
anxiety disorder is granted, subject to the regulations 
governing the payment of monetary awards.

An evaluation in excess of 20 percent for the veteran's 
service-connected arthritis of the right ankle is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



